PER CURIAM
Defendant appeals his convictions for theft in the first degree, ORS 164.055, and unlawful possession of a firearm, ORS 166.250. We affirm the convictions but vacate the sentences and remand for resentencing.
Defendant’s first and second assignments of error have no merit and do not require discussion. In his third assignment, he contends, and the state concedes, that the trial court erred in imposing consecutive sentences without stating its reasons for doing so and without making the special findings on the record as required by ORS 137.122. We agree. State v. Ramirez, 86 Or App 5, 737 P2d 976 (1987).
Convictions affirmed; sentences vacated; remanded for resentencing.